         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE =IDLE bISTRICT OF ALABAMA
                            NONEttiVtoSION

PHILADELPHIA INDEMNITY              i
INSURANCE COMPANY,   ZOZO FEB  18      2 02
                    OEBR A P. HACIiETT. CLIt
    Plaintiff ,       '      sTRIC COURT
                           :1 PIS t yCT ALA

vs.
                                                     CIVIL ACTION NO.
HOLT, McDUFFEE & RAMSEY,                                     -         ocb
L.L.C., BARRY R. HOLT,
JAQUES JARRY and VICKI
LAWRENSON,

        Defendants .


                  COMPLAINT FOR DECLARATORY JUDGMENT

        COMES     NOW    the    Plaintiff,            PHILADELPHIA           INDEMNITY

INSURANCE         COMPANY,          by    and    through         the    undersigned

counsel,        and   files    this       action      fOr    declaratory relief

pursuant        to    Rule     57    of    the       Federal     Rules       of   Civil.

Procedure and 28 'U.S.C.A, §§ 1332, 1333 and states as

follows      in   further support hereof:

                                         PART.IES

        1.    PHILADELPHIA               INDEMNITY          INSURANCE         COMPANY

(hereinafter            "PIIC")          is      a        Pennsylvania        company

incorporated          under     the       laws       of    the   Commonwealth        of




{B3407374}                                       1
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 2 of 16



Pennsylvania         with    its       principal      place    of   business   in

Bala Cynwyd, Pennsylvania.                     Philadelphia is authorized

to       transact     business           in    the     State        of    Alabama.

Philadelphia Indemnity is a citizen of Pennsylvania.

        2.   Defendant           HOLT,     McDUFFEE      &    RAMSEY,      L.L.C.,

(hereinafter         "HMR")       is     an.   Alabama       limited     liability

company       with     its        principal      place        of    business   in

Montgomery County, Alabama.

        3.   Defendant BARRY R. HOLT (hereinafter "Holt") is

a resident of Montgomery County, Alabama.

        4.   Defendant JAQUES JARRY (hereinafter "Jarry") is

a tesident of Montgomery County, Alabama.

        5.   Defendant             VICKI        LAWRENSON           (hereinafter

"Lawrenson")         is      a     resident      of      Montgomery        County,

Alabama.

                          JURISDICTION AND VENUE

        6.   This is a           Declaratory Judgment Action brought

pursuant tO 28 U.S.C. § 2201 and Rule 57 of the Federal

Rules of Civil Procedure.




                                           2
{B3407374)
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 3 of 16



        7.      The    instant     lawsuit            involves           an   insurance

coverage         dispute    that       is       premised     on      an       underlying

lawsuit         styled    Jaques       Jarry       and     Vicki         Lawrenson     v.

Holt, McDuffee & Ramsey, L.L.C., et al., Circuit Court

of           Montgomery        County,           Alabama,           CV-2018-901200,

(hereinafter "the underlying lawsuit").

        8.      Jurisdiction      in     this         matter      is      premised     on

diversity         of     citizenship            pursuant       to      28     U.S.C.

1332(a) (2).            Complete diversity of citizenship exists

in     this     matter    and    the   amount in           controversy exceeds

the      sum    of    Seventy-Five          Thousand       and      no/100       Dollars

($75,000), exclusive of interest and costs.                                   Jarry and

Lawrenson, in           the underlying lawsuit, s.eek to recover

from HMR and Holt misappropriated funds that were held

in the IOLTA and/or operating account of the law firm

of     Barry     R.    Holt,    L.L.C.           In   regard        to    the    damages

sought, Jarry and Lawrenson seek to recover damages of

at     least      $2,033 183.85.             In       a   declaratory           judgment

action,         the    amount    in    controversy           is      determined        as

follows:



                                            3
{B3407374}
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 4 of 16



              "In a declaratory judgment action, the
              amount in controversy is the monetary
              value of the object of the litigation
              from the plaintiff's perspective.      The
              plaintiff  satisfies    the    amount   in
              controversy requirement by claiming a
              sufficient sum in good faith.       Where,
              as   here,    an    insurer     seeks    a
              determination that it has no duty to
              defend a separate underlying lawsuit,
              the court may take into account not
              only   the  recovery    sought    in   the
              underlying   lawsuit,    but    also   the
              pecuniary  value   of   the  [insurer'S]
              obligation  tO   defend    the    separate
              lawsuit."

Owners Ins.         Co.   v.   Bryant, 2.006 WL 50488            at *2 (M.D.

Ga. Jan. 9, 2006) (citations omitted).

        9.    Venue in this matter is appropriate pursuant to

28 U.S.C. §§ 1391 because Philadelphia does business in

Montgomery        County,      Alabama,       which      is   located    in   the

Northern Division of the Middle District of Alabama and

HMR's principal place of business, and Holt's, Jarry's

and      Lawrenson's      residences         are    in   Montgomery      County,

Alabama.

                                     FACTS

        10. PIIC        issued      an        Accountants        Professional

Liability        Insurance     POlicy        to    HMR   with   Policy    Number


                                         4
{B3407374}
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 5 of 16



PHSD1267941         with     effective       dates    of   coverage      from

August 1, 2017 to August 1, 2018.                     (A copy Of Policy

Number PHSD1267941 is attached as Exhibit "A").                          Holt

is an INSURED under the Policy, in his capacity as an

employee of HMR but only with respect to PROFESSIONAL

SERVICES rendered ,on behalf of HMR.

        11. On June 25, 2018, Jarry and Lawrenson filed

lawsuit        against   HMR    and   Holt   styled    Jaques    Jarry and

Vicki Lawrenson          v. Holt, McDuffee & Ramsey, L.4.C., et

al.,         Circuit Court of Montgomery County,             Alabama,     CV-

2018-901200         (A   copy    of   the    underlying      Complaint    is

att.ached as Exhibit "B").

        12. On November 22, 2019, Jarry and Lawrenson filed

an Amendment to Complaint. (A copy of the Amendment to

Complaint is attached as Exhibit "C").

        13. On January 2, 2020, Jarry and Lawrenson filed a

Second AMendment to Complaint.                  (A copy of the Second

Amendment to Complaint is attached as Exhibit "D").




                                        5
(B3407374)
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 6 of 16



         14. On January 22, 2020, Jarry and Lawrenson filed

a    Third      Amendment       to    Complaint.         (A    copy of the            Third

Amendment to Complaint is attached as Exhibit "E").

         15. The       Complaint       contends         that      Holt,    as    part      of

legal        services     provided,         recommended           that    funds       owned

by      Jarry    and     Lawrenson          from    a    sales         transaction         be

deposited         in     the    trust        account         of    Barry        R.    Holt,

L.L.C.,         Holt's         law     firm.            These          funds      totaled

$1,149,964, owned half by Jarry and half by Lawrenson.

The      Complaint       contends          Holt    moved      these       funds      to    an

account          owned         by     HMR         without         the      plaintiffs'

authorization            and    then        misapplied         the      funds        in    an

unauthorized           manner.         The    Complaint           contends       HMR      and

Holt         deprived     the        plaintiffs         of     their       funds.         The

Complaint        contends           Holt    and     Barry         R.    Holt,     L.L.C.,

"violated         the     standard           of     care       for       lawyers          and

attorneys in the state of Alabama."

        16. The        Amendment       to     Complaint           adds     claims         for

fraud and fraudulent suppression.




                                             6
{B3407374}
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 7 of 16



        17. The Second Amendment to Complaint specifdcally

sets         out    a     claim      for       conversion.             In    addition             to

alleging            conversion         related          to     the     $1,149,964,            the

Second Amendment contends Jarry entrUsted $4.5 million

to     Barry        R.     Holt,     Attorney          at    Law,     for    the       express

purpose        of        paying      941    payroll          taxes     on    behalf          of    a

company            owned      by    Jarry       and     Lawrenson.               The    Second

Amendment            alleges         these        funds        were    placed          in     the

operating account of Barry R. Holt, L.L.C,                                        The Second

Amendment           contends         Holt      misappropriated              and    converted

at     least        $883,219.85            from        these    funds       for        his    own

personal and business                      purposes without the                   consent or

permission               of    Jarry        and        Lawrenson.             The       Second

Amendment            als0      adds        a      claim        for    fraud/fraudulent

suppression              related      to    the       $4.5    million,       a    claim       for

conspiracy, and a claim to reCover the Monies held/used

by Holt as trustee of the funds.

        18. The          Third      Amendment           to   Complaint        sets       out       a

specific            claim          under       the      Alabama        Legal        SerViCes

Liability           Act.       The     Third          Amendment       contends         that       to



                                                  7
1B3407374)
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 8 of 16



the      extent          the       claims         in      the      prior         pleadings             cannot

exist         outside           of      the       Legal         Services            Liability              Act,

those allegations are asserted as the factual basis for

the claim under the Legal Services Liability Act.

         19. HMR           and      Holt       have         made      a    demand          on     PIIC       for

defense and indemnity in the underlying law.Suit.                                                          PIIC

has denied that it has a                                duty to defend or indemnify

HMR      and      Holt        but      is     defending             the      underlying              lawsuit

under a reservation of rights.

         20. The Accountants Professional Liability Policy,

among other provisions, terms and conditions, contains

the following pertinent provisions:

                                          PHILADELPHIA INSURANCE
                                                COMPANIES

                 THIS 1S A CLAIMS MADE AND REPORTED POLICY. PLEASE READ IT CAREFULLY

             ACCOUNTANTS'PROFESSIONAL LIABILITY INURANCE POLICY

  [n consideration of the payment of the premium and in reliance upon the statements in the application and
  supplements attached hereto and made a part hereof, and subject to all terms of the policy, the Company agrees
  with the NAMED INSURED as follows:

                                           INSURING AGREEMENTS

  1. COVERAGE - PROFESSIONAL LIABILITY

          The Company will pay on behalf of the INSUREDS those sums in excess of the deductible which the
          INSUREDS become legally obligated to pay as DAMAGES as a result of CLAIMS first made against
          the INSUREDS by the reason of a negligent act, error or omission in the
          performance of PROFESSIONAL SERVICES, provided CLAIM is first made during the POLICY
          PERIOD and written report of the CLAIM is received by the Company the POLICY PERIOD or within
          sixty (60) days thereafter.



                                                        8
(B3407374}
           Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 9 of 16




                                                            DEFINITIONS

  I.           "CLAIM" MEANS: a demand made upon any INSURED for DAMAGES,including, but not limited to,
               service of suit or institution of arbitration proceedings against any insured.

               All CLAIMS arising out of the same act, error or omission, or acts, errors or omissions which are
               logically or causally connected in any way shall be deerned as a single CLAIM. All such CLAIMS
               whenever made shall be considered first made on the date on which the earliest CLAIM arising out of
               such act, error or omission was first made and all such CLAIMS are subject to the
               same limits of liability and deductible.

  11.      "CLAIMS EXPENSES" MEANS:

                       fees charged by any Lawyer designated by the Company to defend the interests of any
                       INSU RED;and

               B.      if authorized by the Company, all other reasonable fees, costs and expenses resulting from
                       the investigation, adjustment, defense or appeal of any CLAIM, including but not limited to:

                        1.     all costs taxed against the INSURED and post judgment interest on the portion of any
                               judgment for which the Company is liable under this policy until the Company has
                               tendered or deposited in court or otherwise such judgement amount for which the

                       2.      appeal bonds in an amount not to exceed the Company's limit ofliability. The
                               Company shall have no obligation to apply for, or furnish such bonds.

               CLAIMS EXPENSES shall not include salaries and expenses of regular employees or officials of the
               Company or any INSURED.

  Ill.    "DAMAGES" MEANS: monetary cornpensation for past harms or injuries, provided always that
           DAMAGES shall not include:

                1.      punitive or exemplary damages; or

                2.      sanctions, fees, fines or penalties irnposed on any INSURED; or

                3.      the amount of any multiplied damage awarded that is in excess of the damage award
                        prior to such multiplication;or

                4.       Liquidated damages as provided under as contract or statute.

  IV.          "DISCIPLINARY PROCEEDING" MEANS: any proceeding by a regulatory or disciplinary official or
                agency to investigate charges made by a client or former client alleging professional misconduct in
                rendering or failing to render PROFESSIONAL SERVICES.



         VI.         "INSURED"MEANS:

               A.      the NAMED INSURED;

               B.      any PREDECESSOR FIRM OR SUCCESSOR FIRM;

               C.      any past or present partner, officer, director, stockholder or employee of the NAMED
                       INSURED or entity specified in Item V1.B. above, but only as respects PROFESSIONAL


                                                             9
{B3407374}
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 10 of 16



                     SERVICES rendered on behalf of the NAMED INSURED, or any PREDECESSOR FIRM;



       VII.      "NAMED INSURED"MEANS:the person or entity stated in Item A.of the Declarations.

       \AM "POLICY PERIOD" MEANS: the period from the effective date of this policy to the expiration date
            as set forth in the Declarations or earlier temination date, if any, of this policy.

        X.      "PROFESSIONAL SERVICES" MEANS:

  A.      services performed or advice given by any INSURED to others for a fee or otherwise in the conduct of
          the INSURED'S practice as an accountant; including without limitation, duties performed or advices
          given in connection with the American Institute of Certified Public Accountants or any state society of
          certified public accountants;

  B.     services performed by any INSURED as a notary public;

  C.      ser vices performed by any IN S LIR ED as a TRUSTEE, REC EIVER or EXECUTOR;

  D.      activities of the INSURED as a member of a formal accreditation, ethics, peer review, licensing board,
          standards review or similar professional board or committee for the accounting profession. Exclusion F.,
          as it applies to restraint of trade or antitrust violation, shall not apply to these activities;

  E.         if arising out of A, B,C, or D libel, slander or invasion of privacy.

          Under the ACCOUNTANTS PRO-PAK ELITE COVERAGE ENHANCEMENT
          ENDORSEMENT the definition of PROFESSIONAL SERVICES is expanded to include the
          following•:

             DEFINIT[ONS part x (definition of PROFESSIONAL SERVICES.) will also include:

  F.      Cons ul ting in the course of the practice of accountancy;
  G.      Acting as a personal fiduciary; and
  H.      acting as a Director or Officer of a non-profit organization as defined by the
                  Internal Revenue Service. CLAIMS arising out of any INSUREDS activities
                   as a Director Officer of a non-profit organization are subject to a $5000 maximum recovery
                   under this policy.




                                                          CONDITIONS

 I.       INSUREDS DUTIES PRECEDENT TO COVERAGE

          As a condition precedent to the availability of coverage under /his policy, an INSURED'S duties in the
          event of a CLAIM or potential CLAIM are as follows:

          A.         If a CLAIM is made against an INSURED, or any INSURED becomes aware of any potential
                     CLAIM in accordance with Insuring Agreement IV, the INSURED must give prompt written
                     notice to the Company, directed to:

                                                     Philadelphia Insurance Companies One
                                                              Bala Plaza, Suite 100
                                                       Bala Cynwyd, Pennsylvania 19004



                                                               10
{B3407374}
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 11 of 16



                                                     Attention: Claims Department

                  Notice shall include e very demand,notice,summons or other service of process received by any
                  INSURED.

          B.      No INSURED shall, without prior written consent of the Company, make any payment, admit
                  liability, settle CLAIMS, assume any obligation, or agree to arbitration or any method of
                  alternative dispute resolution for which the result is binding upon the INSURED; nor shall the
                  INSURED waive any rights or incur any CLAIMS EXPENSES without the prior written
                  consent of theCompany.




                                    PROFESSIONAL SERVICES EXCLUSION

        This endorsement modifies insurance provided under the following:

                             ACCOUNTANTS PROFESSIONAL LIABILITY POLICY

  In consideration of the premium paid, it is agreed that the Policy is amended as follows:

         This Policy shall not apply to any CLAIM made against the INSURED based upon, arising
         out of or in any way involving any WRONGFUL ACT committed or alleged to have been
         committed by the INSURED due to the rendering or failure to render the following services:

         Services provided by Barry Holt in the capacity of Law

  All other terms and conditions of this Policy remain unchanged.




                               KNOWLEDGE OF WRONGFUL ACT EXCLUSION

  This endorsement modifies insurance provided under the following:

                            ACCOUNTANTS PROFESSIONAL LIABILITY POLICY

  In consideration of the premium paid, it is agreed that this Policy does not apply:

        To any WRONGFUL ACT committed by the NAMED INSURED with the knowledge that it was
        a WRONGFUL ACT.

  All other terms and conditions of this Policy remain unchanged.



                                                       EXCLUSIONS

 This policy does not apply to any CLAIM or DAMAGES arising out of:


                                                          11
(B3407374)
         Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 12 of 16




  A.(i) mental or emotional injury or distress of any person; or (ii) arising from bodily injury to, or
    sickness, disease, or death of any person. This exclusion does not apply to mental illness,
    emotional distress or humiliation caused by libel, slander or invasion of privacy;

  B. any act,error oromission occurring prior to the effective date ofthis policy if any
     INSURED at the effective date knew or could have reasonably foreseen that such act,
     erroror omission might be the basis of a CLAIM;

  E. any dishonest, fraudulent, criminal, malicious or knowingly wrongful or unlawful act, error or omission of
    any INSURED, provided that such determination results from either a legal adjudication, regulatory ruling or
    legal admission.

  H. any INSURED gaining any personal profit or advantage to which the INSURED was not legally
      entitled;

  M. conversion, misappropriation or improper commingling of client funds or funds held for the benefit of
     a client;




         21. A          justiciable                 controversy                 now       exists          between

PIIC,         HMR,         Holt,          Jarry          and        Lawrenson               regarding           the

rights,           duties           and       status           Or     legal          relations             of    the

parties hereto with regard to the defense and indemnity

of     HMR       and       Holt        in      the       underlying               lawsuit            under      the

Policy.             PIIC avers that it has no duty to defend and

indemnify HMR and HOlt in the underlying lawsuit based

on.     Exclusions                 E.,        H.,        and        M.,         and        based          on    the

Professional                        Services                     ExcluSion                     endorsement.

Additionally, the Policy does not provide coverage for

punitive            damages            or     damages            arising           out       of      mental      or

emotional              injury           or       distress             of       any       person.               PIIC



                                                           12
{33407374}
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 13 of 16



reserves          the     right      to    amend       this    Complaint.          To the

extent        PIIC       has   not    cited       specific provisions              of the

Policy, PIIC does not waive any of those provisions and

reserves          the    right to         amend       the     Complaint      and       assert

any applicable provisions.

                                  BILL OF COMPLAINT

        22. A justiciable controversy exists between PIIC,

HMR, Holt, Jarry and Lawrenson as to whether PIIC has a

duty         to    defend      and    indemnify             HMR   and      Holt    in    the

Underlying lawsuit.

        23. PIIC owes no duty to defend' and indemnify HMR

and Holt in the underlying lawsuit.

        WHEREFORE PREMISES CONSIDERED, the Plaintiff, PIIC,

respectfully             requests         that    this      Honorable Court            grant

the f011owing relief:

        1.        That    this       Court       take       jurisdiction          of    this

cause;

        2.        That this Court ORDER, ADJUDGE and DECREE that

this is           a   proper cause          for       an   action    for    Declaratory

Judgment           and    that    there      is        a   bona     fide    controversy



                                                 13
(B3407374)
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 14 of 16



between the parties as to their legal rights, duties,

status and liabilities;

        3.    That the process of this Court be issued to the

Defendants         as   provided      by     Law      and    the    Rules    of    this

Court,       and    that       they   each      be     required      to     plead    an

answer       to     this       Complaint        for     Declaratory         Judgment

within the time and manner required by law;

        4.    That in the event this controversy is not ruled

upon prior to entry of final judgment in the underlying

lawsuit,        that     this     Court         stay    entry       of    any     final

judgment that may be entered in the underlying lawsuit,

if any,       until      all    coverage        issues       are   determined       and

declared by this Court;

        5.    That      upon    final    hearing        of    thiS       cause,    this

Court will declare the rights, duties, status and legal

relatons           of   PIIC,     HMR,     Holt        and    the     other       named

Defendants under the Policy;

        6.    That upon         a final decree of this cause, this

Court will Order, Adjudge and Decree that PIIC has no




                                           14
(B3407374)
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 15 of 16



duty         to   defend   and/or   indemnify       HMR   and   Holt   in    the

Underlying lawsuit; and

        7.        PIIC   requests   any      such    other,     further      and

different relief as it may be entitled to and furthe.r

requests that if it be mistaken in any special relief

herein sought, then it requests such other further, or

more general relief to which it may be entitled.

        Respectfully        submitted        on   this    the   18th   day   of

February, 2020.




                                     Scott M. Salter
                                     Bar Number: ASB-7168-R57S
                                     Attorney for Plaintiff
                                     STARNES DAVIS FLORIE LLP
                                     Seventh Floor
                                     100 Brookwood Place
                                     Birmingham, Alabama, 35209
                                     Telephone: (205) 868-6000
                                     Fax: (205) 868-6099
                                     Email: ssalter@starneslaw.com




                                        15
{B3407374}
        Case 2:20-cv-00108-SRW Document 1 Filed 02/18/20 Page 16 of 16



DEFENDANTS SERVED BY CERTIFIED MAIL AS FOLLOWS:

Holt, McDuffee & Ramsey, L.L.C.
3170 Parliament Circle
Montgomery, AL 36116

Barry R. Holt
c/o Holt, McDuffee & RaMse                  L.L.C.
3170 Parliament Circle
Montgomery, AL 36116

Barry R. Holt
c/o Barry R. Holt, L.L.C.
3164 Parliament Circle
Montgomery, AL 36116-7271

Jaques Jarry
5520 Ash Grove Circle.
Montgomery, AL 36116

Vicki Lawrenson
294 Abington Street
Prattville, AL 36066



                                     Scott M. Salter
                                     Bar Number: ASB-7168-R57S
                                     At:torney for Plaintiff
                                     STARNES DAVIS FLORIE LLP
                                     Seventh Floor,
                                     100 Brookwood Place
                                     BirMinghaM, Alabama, 35209
                                     Telephone: (205) 868-6000
                                     Fax:' (205) 868-6099
                                     Email: ssalter@starneslaw.cOm




                                       16
(B3407374)
